Citation Nr: 1235102	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  05-10 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 60 percent for service-connected hemorrhoids.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2007, the Veteran presented sworn testimony pertinent to this appeal before the undersigned Veterans Law Judge at a hearing held at the above RO.  A transcript of the hearing is associated with the record.  

In March 2009, the Board, in pertinent part, granted an increased evaluation of 60 percent (from 30 percent) for the Veteran's hemorrhoid disability.   That decision was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  The record contains a Joint Motion for Partial Remand (Joint Motion), wherein the Veteran's attorney and the VA General Counsel (parties) agreed to vacate the decision and remand of the Veteran's claim as it relates to the denial of a rating in excess of 60 percent for the Veteran's hemorrhoids.  The parties to the Joint Motion noted that the Board did not consider whether the Veteran was entitled to a TDIU when adjudicating his increased rating claim.  In November 2009, an order was issued by the Court, vacating the decision and remanding the Veteran's claim for additional development in compliance with the Joint Motion.  

In May 2010 and January 2012, the Board remanded the Veteran's case for additional evidentiary development, and it is now ready for disposition.  

While this case was in remand status, the RO received notice of the death of the Veteran.  See March 2012 report of death and certification of death issued in April 2012.  The Veteran's surviving spouse subsequently filed a request for substitution and asked to continue to process his pending claims.  In April 2012, the RO found that she qualified as the proper substituted claimant.  Thus, she is now the appellant in this matter, as reflected on the first page and header of this decision.      

Although the Veteran had been represented by an attorney while pursuing his appeal, the appellant has appointed DAV as her authorized representative.   

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The issue of entitlement to dependency and indemnity compensation benefits (DIC) under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See letter from the appellant's representative dated April 17, 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the claim/appeal period, the preponderance of the evidence weighs against finding that the Veteran had complete loss of sphincter control due to his hemorrhoid disability.

2.  The Veteran was service-connected for hemorrhoids, rated as 60 percent disabling.  That was his only service-connected disability.  

3.  The Veteran meets the threshold schedular requirement for a TDIU, and, resolving reasonable doubt in his favor, we find that he was unable to secure or follow a gainful occupation as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 60 percent for service-connected hemorrhoids have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7332 (2011).

2.  Giving the benefit of the doubt to the Veteran, the criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the Veteran was provided with adequate notice prior to the initial denial of his increased rating claim.  In the May 2004 notice letter, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf.  In this regard, the RO advised him of what the evidence must show to support his claim for an increased rating and described the types of information and evidence that the Veteran needed to provide to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  

In particular regard to Dingess notice requirements, the Board notes that the RO informed the Veteran that he had up to one year from the date of the letter to send the requested information and evidence.  The RO further advised that the Veteran may lose money if he took more than one year and his claim was granted because VA would not be able to pay him back to the date his claim was filed.  The May 2004 notice letter adequately addressed the element of effective date with respect to the Veteran's increased rating claim. 

Additional notice was sent in March 2006 (Dingess), January 2008, and July 2010.  The Veteran's increased rating claim was subsequently readjudicated.    

The Veteran and his attorney were provided with a copy of the above rating decision, the SOC, and the multiple SSOCs issued during the course of this appeal, which cumulatively included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  Also, the appellant and her representative were provided with a copy of the June 2012 SSOC, which was issued after the RO determined that she qualified as the proper substituted claimant for the Veteran following his death. 

The Veteran was provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claim during the course of his appeal.  He was represented by an attorney since 2009.  The appellant has also provided additional information in support of the appeal since being substituted for the Veteran following his death.  There has been no allegation of prejudicial error as it relates to the notice provided, and none has otherwise been shown by the record.

Regarding VA's statutory duty to assist in claims development, the Board notes that pertinent post-service treatment records relevant to the claim have been obtained, to the extent possible, or otherwise submitted and are included in the record.  Records from the Social Security Administration (SSA) were also obtained.  

Also, the Veteran was afforded with multiple medical examinations in connection with his increased rating claim/appeal.  Cumulatively, the examination reports include all relevant findings necessary for adjudication of the claim.  For these reasons, we find that the examination reports are adequate.    

Pursuant to the Board's remand, additional VA treatment records were obtained dated from June 2003 to August 2011.  The Veteran also underwent medical examination in October 2010 and an addendum opinion was obtained in May 2012 based on review of the record.  The examiner noted relevant examination findings and provided a medical opinion on whether the Veteran's service-connected disabilities rendered him unable to obtain or retain substantially gainful employment.  Thus, there has been satisfactory compliance with the terms of the prior Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).   

The Veteran did not make VA aware of any other evidence relevant to his appeal that needed to be obtained, nor has the appellant.  All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran and the appellant in developing the facts pertinent to the claim.  The Board is resolving reasonable doubt in the Veteran's favor and granting entitlement to a TDIU.  Therefore, we will proceed with appellate review.  

The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

II.  Disability Evaluation

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When the Veteran's case was previously before the Board in March 2009, we concluded that the evidence both for and against finding that the Veteran's hemorrhoid disability was manifested by extensive leakage and fairly frequent involuntary bowel movements was in relative equipoise and resolved reasonable doubt in the Veteran's favor in granting the 60 percent disability evaluation under DC 7332 for impairment of sphincter control.  Pursuant to the Court's order, we must now consider whether the Veteran was entitled to an evaluation higher than 60 percent for his service-connected hemorrhoid disability during the claim/appeal period.  

In order for the Veteran to receive the next higher (and maximum) evaluation of 100 percent under DC 7332, the evidence must show that manifestations of his hemorrhoid disability more closely approximate a complete loss of sphincter control.  However, no such disability picture is shown by the evidence.  

Upon review, we note that there are notations found in the Veteran's treatment records that he demonstrated loose rectal tone at various times.  See, e.g., August 2009 VA practitioner note.  It is also notable that the December 2005 VA medical examiner noted that the Veteran had an inefficient anal sphincter due to hemorrhoids.  

However, the record is completely devoid of any clinical findings showing total loss of sphincter control due to the Veteran's hemorrhoid disability at any time relevant to the claim/appeal period.  In February 2005 and August 2006 VA treatment notes, for example, the Veteran's sphincter tone was noted to be normal.  Also, the September 2008 VA medical examiner noted good rectal tone on physical examination and found no abnormalities other than a very small hemorrhoid at that time.  Furthermore, the October 2010 VA medical examiner observed only mild erosion on physical examination of the rectum and anus.  Indeed, the objective medical evidence weighs against finding a complete and total loss of sphincter control for the entire appeal period.  The degree of impairment is already contemplated in the currently assigned 60 percent rating under DC 7332.  No increased rating is warranted.    

The Board has considered the lay statement provided by the Veteran's wife dated in July 2012 wherein she wrote that the Veteran was unable to control his bowel movements.  The Board has also considered the lay statements of the Veteran wherein he similarly asserted that his bowels were uncontrollable.  See, e.g., December 2009 private vocational assessment.  However, none of the statements establishes a total loss of sphincter control.  While both the Veteran and his wife are competent to report their observation and knowledge of his hemorrhoid symptomatology, both lack the requisite medical expertise to provide a competent medical opinion to establish that the Veteran had a complete loss of sphincter control due to his hemorrhoid disability.  As stated above, there is no medical evidence of record showing such a degree of impairment and we find the objective medical evidence to be far more credible and of greater probative value than the lay evidence.  The lay assertions, on the other hand, are afforded little to no probative value.    

Moreover, we observe that the Veteran told the October 2010 VA medical examiner that he had only been "mildly" incontinent of stool, which is wholly inconsistent with his assertion that his bowels were uncontrollable at the time of the December 2009 vocational assessment.  In fact, the description of the severity of his hemorrhoid symptomatology at the October 2010 VA medical examination is, for the most part, consistent with the overall disability picture shown in treatment records throughout the claim/appeal period.  For this reason, we do not find the Veteran's assertion of uncontrollable bowels to be credible and afford it no probative value.  

Consideration has also been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the potentially applicable DCs and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability for the claim/appeal period.   

Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher rating on a schedular basis for any time during the claim/appeal period, for the Veteran's hemorrhoid disability.  Therefore, no staged rating is warranted.  See Francisco, supra. 

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the present case, the Veteran was service-connected for hemorrhoids, rated as 60 percent disabling.  He was not service-connected for any other disability.  

Because the Veteran's only service-connected disability was rated as 60 percent disabling, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met.  

As the Veteran has met the threshold percentage requirements for a schedular TDIU, the Board must next determine whether he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

In this case, the Veteran contended that he was unable to secure or follow any substantially gainful occupation due to his hemorrhoids.  See August 2010 VA Form 21-8940.  Notably, the Veteran had not worked since July 2002 when he reportedly became too disabled to work (not due to hemorrhoids).  He had previously worked from January 1972 to July 2002 as a telephone technician at a telephone company.  

Upon review, the Board notes that there is conflicting evidence of record regarding the question of whether the Veteran was unemployable due to his service-connected hemorrhoid disability during the time relevant to the current claim/appeal.  

In this regard, the Board notes that the Veteran's attorney submitted a vocational assessment in December 2009 in support of the appeal.  The private vocational consultant (E.J.C., M.A.) summarized the Veteran's history of hemorrhoids as well as his employment history based on his review of "file material".  He also held a telephone conversation with the Veteran wherein the Veteran reportedly described his history of symptomatology related to his hemorrhoids, as well as his current symptomatology.  Notably, the Veteran told the consultant that his hemorrhoid condition had worsened over the years and was the cause of his taking a retirement from the telephone company where he previously worked in 2002 despite having been promoted to a senior technician position two months earlier.  He also described his need to wear undergarments at all times due to uncontrollable and acute bowel leakage which made it necessary to stay near a bathroom.  He further told the consultant that he left home rarely and only for very short periods following use of a bathroom.  After providing a summary of the symptomatology based on the information provided, the consultant concluded, with a reasonable degree of vocational certainty, that the Veteran became unable to secure of follow a substantially gainful occupation due to his service-connected hemorrhoid condition since July 2002.  

In May 2010, the Board noted that the December 2009 vocational assessment was inconsistent with other evidence of record.  As an example, the Board noted that the Veteran had reported doing remarkably well since the hemorrhoid surgery, with no severe bleeding or fecal incontinence, when examined by VA in September 2008.  However, during the telephone conversation with the Veteran in December 2009, the Veteran had reported that he constantly had uncontrollable bowel leakage.  In order to reconcile the inconsistencies in the evidence, we remanded the Veteran's claim in order to obtain updated VA treatment records and afford him with a new medical examination.  

Pursuant to the Board's remand, the Veteran underwent further medical examination in October 2010.  At that time, the Veteran described being mildly incontinent of stool since the 2006 hemorrhoidectomy.  He also told the examiner that he had two to three loose and watery bowel movements daily and had to wear adult undergarments at all times because he could have episodes of fecal incontinence even with the slightest amount of flatulence.  The Veteran reported that his hemorrhoids occasionally bled but typically not more than once per month.  After physically examining the Veteran, the physician diagnosed the Veteran with severe hemorrhoids with residuals of fecal incontinence, some pain, and rare bleeding.  The examiner found the Veteran's description of fecal incontinence to be credible but ultimately concluded that he was not unemployable.  Instead, the examiner stated that the Veteran's condition would limit him to certain forms of sedentary employment where he had close access to a bathroom.    

After considering the October 2010 compensation and pension examination report, the private vocational consultant above provided an addendum opinion.  See October 2011 addendum opinion.  The consultant found that the additional medical report provided no new information to change his prior opinion that the Veteran was unemployable.  He explained that the Veteran's symptoms were still such that any employment would result in frequent absences from the work setting which would likely result in disciplinary measures or termination if they were to exceed one day per month.  He also noted that an unplanned absentee rate of such would then make an individual unemployable.  

The consultant further commented that, while employers are required to provide access to a bathroom, the amount of time one is away from their work station to use a bathroom becomes a primary work issue.  The consultant then wrote that the Veteran's need to use a bathroom for bowel movements two to three times per day for undetermined amounts of time and at unexpected intervals during the work day would compromise his productivity and ability to maintain employment.  The consultant concluded with a reasonable degree of vocational certainty that the Veteran's hemorrhoid disability resulted in his inability to secure and follow a substantially gainful occupation dating back to 2003.        

Because the October 2010 VA medical examiner did not have access to the Veteran's claims folder at the time of the examination and, consequently, the medical opinion was inadequate based on insufficient data, the Board again remanded the case for an addendum medical opinion.  

In May 2012, the VA reviewing physician confirmed review of the record and summarized relevant medical history contained in the claims file.  The reviewer then concluded that the Veteran's inability to secure or maintain gainful employment was not solely due to his service-connected hemorrhoid disability.  In support of the conclusion, the reviewer wrote that, on review of the chronological record, the Veteran's fecal incontinence was due to his chronic diarrhea - not due to hemorrhoids - and, consequently, the Veteran's claim to be unemployable due to the hemorrhoid disability is not founded on factual medical evidence.  The reviewer added that the October 2010 examiner's recommendation that the Veteran was limited to certain types of employment where he has close access to a bathroom was based on his chronic diarrhea, not due to hemorrhoids or anal sphincter damage as the Veteran had alleged.  For these reasons, the reviewer found that the Veteran's hemorrhoids were not the cause of his unemployability as the consultant asserted, either solely or partly. 

In weighing the favorable and unfavorable opinions of record, the Board initially finds that the December 2009 opinion from the vocational assessment consultant has no probative value because it is based on information provided by the Veteran (i.e., symptomatology and reason for retirement) that is not deemed credible.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432   (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).

For example, the Veteran told the vocational consultant that his hemorrhoid condition was the cause of his taking a retirement from the telephone company where he had been employed in 2002 despite having been promoted to a senior technician position two months earlier.  However, on the VA Form 21-8940 dated in August 2010, the Veteran specifically checked "No" when asked if he left his last job due to his hemorrhoid disability.  Later, the Veteran told the October 2010 VA medical examiner that he retired due to problems with his feet and his hemorrhoids.  Because the 2009 statement was inconsistent with subsequent statements provided by the Veteran in August 2010 and October 2010 during the course of his claim/appeal, it is not deemed credible and is afforded no probative value.    

Also, at the December 2009 vocational assessment, the Veteran stated that he had uncontrollable and acute bowel leakage which made it necessary to stay near a bathroom and leave the home rarely and only for short periods of time following use of the bathroom.  However, in August 2011, a physician performed an examination for housebound status or permanent need for regular aid and attendance and stated at that time that the Veteran was able to leave his home as long as his spouse or someone else drove because he felt that his vision was too poor for driving.  While the Veteran's bowel incontinence was noted, there was no indication that the Veteran had difficulty leaving his home due to the severity of the disability.    

Additionally, as noted above, the opinion of the October 2010 VA medical examiner was not based on sufficient evidence (i.e., review of the claims folder) and, thus, is also deemed inadequate.  

Therefore, we must now consider the two remaining opinions provided in connection with the appeal - the October 2011 opinion of the private vocational consultant and the May 2012 VA medical opinion.

In reviewing the October 2011 consultant's opinion, we note that the consultant considered the symptomatology reported in the October 2010 VA medical examination report and still found that the Veteran was unemployable due to his hemorrhoid disability.  As stated above, the symptomatology reported at that time is more consistent with other evidence of record and is deemed credible.  While not a medical provider, the consultant considered the medical findings reported in the October 2010 VA medical examination report in reaching his conclusion about the unemployability of the Veteran due to his hemorrhoid disability.  As a vocational assessment consultant, such matters are within the realm of his professional expertise.  Furthermore, the rationale provided by the consultant for his conclusion is reasonable.  

On the other hand, the May 2012 VA reviewing physician considered the Veteran's medical history as documented in the claims file and found that his unemployability was related to fecal incontinence resulting from chronic diarrhea, and not solely or partly due to his hemorrhoid disability.  While the reviewer also provided sufficient rationale for his conclusion, we have already resolved reasonable doubt in the Veteran's favor in finding that his extensive leakage and fecal incontinence are manifestations of his service-connected hemorrhoid disability.  Such symptomatology is contemplated in the assigned 60 percent disability rating under DC 7332.  

Thus, while the Board is certainly troubled by what appeared to be the Veteran's attempt to exaggerate the severity of hemorrhoid  symptomatology at the December 2009 vocational assessment, as well as his incredible account of having retired from his job with the telephone company due to his hemorrhoid disability at that time, we ultimately conclude that the evidence (i.e., particularly the competent opinion evidence) is, at least, in relative equipoise as it relates to the material question of whether the Veteran is unemployable solely due to his hemorrhoid disability.  Therefore, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is granted.    








[Continued on Next Page]
ORDER

Entitlement to a disability rating higher than 60 percent for service-connected hemorrhoids is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


